This matter is before the court on the motion of appellant, Richard Lambrecht, for an order of this court staying execution of his sentence and releasing appellant on bail pending this appeal.
Appellant pled guilty to violating R.C. 2925.03(A)(2), aggravated trafficking in drugs, a felony of the second degree, on March 5, 1987, and was sentenced to a period of three to fifteen years in a state penal institution and fined $7,500. That judgment was affirmed by this court on direct appeal on November 13, 1987. Thereafter, appellant filed a petition for post-conviction relief which was denied by the trial court on December 28, 1988. Appellant has sought an appeal from the December 28, 1988 judgment to this court which is currently pending. It is under the appeal from the denial of appellant's petition for post-conviction relief that appellant has filed the above-referenced motion for bail.
Crim. R. 46(A) provides that: "All persons are entitled to bail, except in capital cases where the proof is evident or the presumption great." This rule tracks the Ohio constitutional provision. See Section 9, Article I, Ohio Constitution. See, also, R.C. 2953.09. The function of the bail requirement is to ensure the defendant's appearance during all stages of the criminal proceedings. Crim. R. 46(A). An action for post-conviction relief, however, is a civil action. State v.Milanovich (1975), 42 Ohio St. 2d 46, 49, 71 Ohio Op. 2d 26, 27,325 N.E.2d 540, 542. Since appellant is confined pursuant to a final judgment and the post-conviction relief statutes do not provide for release pending determination thereof, we find that appellant is not entitled to bail. Accord State v. Denoon (1966), 8 Ohio App. 2d 70,72, 37 Ohio Op. 2d 80, 82, 220 N.E.2d 730, 731. See, also, R.C. 2953.21(G).
Accordingly, we find appellant's motion not well-taken, and it is hereby denied. It is so ordered.
Motion denied.
CONNORS and GLASSER, JJ., concur. *Page 5